Citation Nr: 1521487	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army and Army National Guard of Missouri from September 1981 to December 1981, September 1982 to December 1982, November 1990 to July 1991, and February 1996 to April 2000.  In addition, the Veteran was ordered to full time National Guard Duty in an Active Guard/Reserve (AGR) status under 32 U.S.C.A. § 502 from February 1989 to February 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disorder, the Veteran filed a notice of disagreement with respect to the issue of entitlement to service connection for a left ankle disorder.  Service connection for a left ankle disorder was granted in a November 2011 rating decision.  As the claim was granted in full, the issue is no longer in appellate status or before the Board at this time.

The Board notes that the Veteran was initially represented by the Missouri Veterans Commission.  During the pendency of the appeal, the Veteran changed his representation to the Disabled American Veterans in October 2010.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disorder.  The Veteran was notified of the decision and he did not appeal or submit new and material evidence within one year of the decision.

2.  The evidence received since the April 2000 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied a claim for service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the April 2000 rating decision is new and material, and the claim of entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a September 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in May 2010.  The September 2009 letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.

The Veteran was afforded a VA examination in connection with this claim in July 2011.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

The RO denied the Veteran's claim for service connection for a left shoulder disorder in an April 2000 rating decision, finding that there was no evidence of chronic disability during service and the recent VA examination was essentially normal.  The Veteran was notified of the decision and his appellate rights in a June 2000 letter.  However, the Veteran did not file a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

At the time of the April 2000 rating decision, the evidence of record included the Veteran's service treatment records (STRs) and a March 2000 VA examination.  The Veteran's STRs show that in July 1980, he reported palpable pain in the left anterior deltoid bicep area, but there was no swelling or discoloration.  During an August 1981 examination, no abnormalities were noted in the Veteran's upper extremities and he did note report a painful or "trick" joint on a September 1981 medical history questionnaire.  These results mirrored those recorded on examinations conducted in April 1984, March 1986, and June 1991.  The Veteran also did not report a painful or "trick" shoulder or elbow on his June 1991 report of medical history.  

Beginning in November 1991, the Veteran received treatment for problems with his right shoulder.  Two physical profiles from this month limited the Veteran's activities based on his shoulder, but they did not document which shoulder was affected.  However, one of the profiles noted that the Veteran had injured his shoulder while lifting or exercising, and a February 1992 operation report for surgery on the right shoulder stated that the Veteran initially experienced right shoulder pain after lifting weights.  In addition, another STR from November 1991 noted that the Veteran had experienced right shoulder pain for 1 month.  STRs from this period do not note complaints or treatment related to the left shoulder.  A March 1993 STR indicated that the Veteran's range of motion for his left shoulder was within normal limits by stating that it was equal to the normal range of motion for the right shoulder.  The Veteran later had examinations in March 1993, July 1994, and December 1995 that did not record any left shoulder issues.  He reported swollen or painful joints on his February 2000 report of medical history, but he only mentioned his right shoulder in the explanation section.

During the March 2000 VA examination, the Veteran had left shoulder pain, a popping sensation, and crepitus over the left shoulder joint.  The examiner stated that degenerative joint disease for the left shoulder needed to be ruled out, but subsequent x-ray results were negative.  The Veteran was not receiving treatment for his left shoulder at that time.

The evidence submitted after the April 2000 rating decision includes the Veteran's September 2009 claim to reopen; the Veteran's statements; a July 2011 VA examination; and private treatment records.  In February 2006, a record from Spine Midwest, Inc. stated that the left shoulder displayed no evidence of dislocation or laxity.  Its range of motion was normal and it had normal strength and tone.  Records from the Jefferson City Medical Group dated in May and June 2009, showed the Veteran complained of pain in his right shoulder and left elbow, but not his left shoulder.  When the Veteran sought treatment for his right elbow and left ankle in September 2009, the record noted that all of his other joints were without significant pain or swelling.  The Veteran additionally felt no shoulder tenderness in January 2010.  In his September 2009 claim, the Veteran theorized that the pain in his shoulders could be related to his Persian Gulf service.

An August 2010 record from Columbia Orthopedic Group noted that the Veteran reported experiencing pain in both of his shoulders since his military service.  He described the current condition of his left shoulder as having the type of pain he felt in his right shoulder before his in-service surgery.  Based on a review of MRI and x-ray results for the left shoulder, Dr. A noted under the impression that the Veteran had acromioclavicular (AC) joint arthritis and a superior labrum anterior and posterior (SLAP) type lesion.  The July 2011 VA examiner also noted that the Veteran had left shoulder AC joint arthritis and a labral tear.  Dr. A opined that the Veteran's military service could have contributed to his situation.

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service for a left shoulder disorder.  The August 2010 private treatment record and the July 2011 VA examination demonstrate that the Veteran has a current left shoulder disorder, a basis upon which his previous claim for service connection was denied.  These records qualify as new evidence and they are presumed to be credible for purposes of an application to reopen a claim.  In addition, the August 2010 opinion from Dr. A. raises a reasonable possibility of a relationship between the left shoulder disorder and the Veteran's period of active service.  Thus, the Board finds that the claim is reopened.

Because the RO did not reopen the claim and consider it on a direct basis, the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication).  The Veteran has not waived RO consideration and the Board cannot find that the Veteran would not be prejudiced by such consideration.

ORDER

The claim of entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness, is reopened; the claim is granted to this extent only.


REMAND

This claim is remanded for the AOJ to consider it on a direct basis.  See Hickson, 23 Vet. App. at 399-400; Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).  As noted above, the Veteran has not waived RO consideration and the Board cannot find that consideration of this claim on the merits would not prejudice the Veteran.

Accordingly, the case is REMANDED for the following action:

After completing any development as the AOJ deems required, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


